Title: To James Madison from Josef Yznardy, 10 December 1803 (Abstract)
From: Yznardy, Josef
To: Madison, James


10 December 1803, Cádiz. Last wrote on 22 Oct. and 3 Nov. “I have now to inform you that the American Ship Sally Capt. John R. Archer loaded by Government with Naval Stores for the Regency of Algiers, was lost on the 20th. ulto. on the sands of Torre dela Higuerilla within a 11. Leagues of the Barr of St. Lucar; the Vessel is entirely lost, and I am apprehensive that what has been saved of the Cargo will hardly pay the expences of it.” Has notified Preble as well as O’Brien and Lear at Algiers of “this misfortune” so that they might inform the dey about the missing stores. “As the Salvage will be so expensive in such a far distance & bad roads, I have determined to sell it on the Spot at Public Auction.” Will inform JM of the net proceeds “for account of Government.” Encloses a copy of a letter from Preble regarding the blockade of Tripoli and his own response. “The Sickness in Malaga continues with great force & inclosed is a note of its Situation on the 6th. instant.” “By all appearances” Spain “remains perfect neutral in the actual Contest between France & England; but as yet Government has not made it public, sundry Spanish Vessels carried to the Ports of England by Privateers ⟨a⟩re put in liberty, and the Privateers condemned in paying some part of the ⟨da⟩mages.”
 

   
   RC and enclosures (DNA: RG 59, CD, Cádiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Yznardy; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:261–62. For enclosures, see nn. 2 and 3.



   
   Letter not found, but see Yznardy to JM, 27 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:584–85).



   
   Yznardy enclosed a copy of Preble’s 12 Nov. 1803 circular (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:215–16), announcing the blockade of Tripoli and requesting that all Mediterranean consuls be notified, and of Yznardy’s 21 Nov. 1803 reply (3 pp.), acknowledging receipt of Preble’s 10 Nov. (not found) and 12 Nov. 1803 communications and enclosing a copy of a letter from the captain general of the marine (not found) concerning an anchor supplied to Preble for $396, “which I am under the ⟨nece⟩ssity of paying, as it was at my strong Sollicitations he ⟨cond⟩escended to sell it.” Yznardy listed the various local officials, foreign consuls at Cádiz, and American consuls in Spain to whom he had announced the blockade on 17 and 18 Nov. 1803.



   
   Yznardy enclosed a table (1 p.) showing that as of 6 Dec. 1803 forty-nine people had fallen ill at Malaga, seventy-nine had been cured, and fifty-two had died. He added that the “Loss on Government Notes” was “34½ a 5%.”


